                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:20-CV-075-KDB-DCK

 AMY C. HOLSCLAW,                                       )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )     ORDER
                                                        )
 CORRIHER TRACTOR, INC. and                             )
 CHARLES R. CORRIHER, JR.,                              )
                                                        )
                Defendant.                              )
                                                        )

         THIS MATTER IS BEFORE THE COURT on Defendants’ “Consent Motion To

Extend Stay And Mediation Deadline” (Document No. 12) filed September 4, 2020. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting Plaintiff’s consent, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendants’ “Consent Motion To Extend Stay

And Mediation Deadline” (Document No. 12) is GRANTED. The parties shall participate in a

mediation on or before September 16, 2020.

         IT IS FURTHER ORDERED that the parties shall file a Notice of Settlement or a

Certificate of Initial Attorney’s Conference on or before September 23, 2020.


                                  Signed: September 8, 2020




      Case 5:20-cv-00075-KDB-DCK Document 13 Filed 09/08/20 Page 1 of 1
